Citation Nr: 1546439	
Decision Date: 11/03/15    Archive Date: 11/10/15

DOCKET NO.  09-22 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an effective date earlier than May 29, 2007, for the award of service connection for major depressive disorder associated with human immunodeficiency virus (HIV) and neurosyphilis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty in the U.S. Army from July 1992 to November 1992 and from February 2003 to February 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  Appellate jurisdiction was subsequently transferred to the RO in Houston, Texas.  An August 2009 rating decision granted entitlement to a 100 percent rating for major depressive disorder effective from May 29, 2007.  


FINDING OF FACT

A claim for entitlement to service connection for depression was received by VA on May 29, 2007, and the effective date for the award of service connection for major depressive disorder associated with HIV and neurosyphilis is assigned from May 29, 2007; there is no evidence of an earlier unadjudicated claim.


CONCLUSION OF LAW

The criteria for an effective date earlier than May 29, 2007, for the award of service connection for major depressive disorder associated with HIV and neurosyphilis have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate the claim addressed in this decision would not cause any prejudice to the appellant.

VA law provides that the effective date for an award of disability compensation based on an original claim for direct service connection, if the claim is received within one year after separation from service, shall be the day following separation from active service or the date entitlement arose; otherwise, and for reopened claims, it shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2015).  

VA regulations provide that the terms claim and application mean a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2015).  Generally, the date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r).  A sympathetic reading as to all potential claims raised by the evidence is required.  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004).

The failure to consider evidence which may be construed as an earlier application or claim, formal or informal, that would have entitled the claimant to an earlier effective date is remandable error.  See Lalonde v. West, 12 Vet. App. 377, 380 (1999); see also 38 U.S.C.A. § 7104(a); Servello v. Derwinski, 3 Vet. App. 196, 198-99 (1992).  The Board, however, that is not required to conjure up issues that were not raised by an appellant.  See Brannon v. West, 12 Vet. App. 32 (1998).

Based upon a review of the evidence of record, the Board finds that a service connection claim for depression was first received by VA on May 29, 2007, and that the effective date for the award of service connection for major depressive disorder associated with HIV and neurosyphilis is assigned from that date.  The available records show the Veteran did not claim depression or any other psychiatric disorder in his original application for VA compensation in December 2004.  The Veteran contends, in essence, that an earlier effective date is warranted for secondary service connection for depression in his case because service connection was not established for his HIV claim for more than three years after his original claim for HIV.  He does not assert, and the available evidence does not show, that he submitted a specific claim for depression prior to May 29, 2007.  Although VA treatment reports noted diagnoses of psychiatric disorders, including depression, prior to May 29, 2007, the mere receipt of medical records cannot be construed as an informal claim for service connection when the issue had not been previously adjudicated.  There is no evidence of any earlier unadjudicated formal or informal claim in this case seeking service connection for depression.  Therefore, the appeal for entitlement to an earlier effective date must be denied.  

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against the claim.


ORDER

Entitlement to an effective date earlier than May 29, 2007, for the award of service connection for major depressive disorder associated with HIV and neurosyphilis is denied.





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


